 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BRANNON LAWRENCE PITCHER,     ) NO. CV 18-6371-AG(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )    ORDER ACCEPTING FINDINGS,
                                   )
14   MARTIN BITER, Warden,         )    CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                                 )    OF UNITED STATES MAGISTRATE JUDGE
               Respondent.         )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.    The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that: (1) Petitioner’s request for an evidentiary

26   hearing is denied; and (2) Judgment be entered denying and dismissing

27   the Petition with prejudice.

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5             DATED: June 28, 2019.

 6

 7

 8                                      _______________________________
                                              ANDREW J. GUILFORD
 9                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
